Third District Court of Appeal
                               State of Florida

                        Opinion filed December 21, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2160
                          Lower Tribunal No. 15-1215
                             ________________


                                Andrea Abril,
                                    Appellant,

                                        vs.

       Reemployment Assistance Appeals Commission, et al.,
                                    Appellees.



     An Appeal from the Reemployment Assistance Appeals Commission.

     Legal Services of Greater Miami, Inc., and Kevin E. Probst, for appellant.

    Katie E. Sabo (Tallahassee), for appellee Reemployment Assistance Appeals
Commission.


Before SALTER, FERNANDEZ, and LOGUE, JJ.

     LOGUE, J.
      Ms. Abril appeals the denial of reemployment assistance benefits. Because

the transcript comports with the referee’s findings of fact and legal conclusions,

Abril cannot show reversible error. All of her arguments on appeal ask this court

to reweight the evidence and the referee’s credibility determinations. An appellate

court, however, is not entitled to reweigh such evidence. See, e.g., Contreras v.

Reemployment Assistance Appeals Commission, 178 So. 3d 953 (Fla. 4th DCA

2015) (noting that the appeals commission cannot reweigh the evidence and

substitute its findings for those of the referee where the findings are supported by

competent substantial evidence); Cesar v. Reemployment Assistance Appeals

Commission, 121 So. 3d 1181 (Fla. 1st DCA 2013) (reversing because the

Commission improperly rejected the appeals referee’s findings where they were

supported by competent substantial evidence).

      Affirmed.




                                         2